Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  March 9, 2007                                                                                        Clifford W. Taylor,
                                                                                                               Chief Justice

  130194(73)                                                                                         Michael F. Cavanagh
                                                                                                     Elizabeth A. Weaver
                                                                                                            Marilyn Kelly
                                                                                                       Maura D. Corrigan
                                                                                                     Robert P. Young, Jr.
  THE GREATER BIBLE WAY TEMPLE OF                                                                    Stephen J. Markman,
                                                                                                                    Justices
  JACKSON,
           Plaintiff-Appellee,
                                                                  SC: 130194
  v                                                               COA: 250863
                                                                  Jackson CC: 01-003614-AS
  CITY OF JACKSON, JACKSON PLANNING
  COMMISSION, and JACKSON CITY COUNCIL,
             Defendants-Appellants.
  _________________________________________


                On order of the Chief Justice, the motion for temporary admission to
  practice of Donald L. Moler is considered and it is GRANTED.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         March 9, 2007                       _________________________________________
                                                                             Clerk